Citation Nr: 0948673	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J. G.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from November 1941 to May 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  By that rating action, the RO denied the 
Veteran's claim of entitlement to special monthly 
compensation (SMC) based upon the need for the regular aid 
and attendance of another person.  The Veteran timely 
appealed the RO's July 2002 rating action to the Board. 

In June 2007, the Veteran, and J. G., a care giver, testified 
before the undersigned Veterans Law Judge at a hearing 
conducted at the Board in Washington, D.C.  A copy of the 
hearing transcript has been associated with the claims files. 

In September 2007, the Board remanded the claim on appeal to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional substantive 
development, as described in more detail below, is necessary 
with respect to the issue on appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described in the 
directives outlined below.

The Veteran maintains, through his representative, that 
entitlement to an award of SMC based upon the need for 
regular aid and attendance of another person.  He contends 
that he is unable to attend to the activities of daily living 
(ADL) without the constant aid and assistance of another 
person primarily as a result of his service-connected anxiety 
state, which, due to the severity of the condition, has been 
assigned a 100 percent scheduler evaluation.  (See Veteran's 
representative's October 2009 written argument to VA, page 
(pg.) 2).  

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, is in need of regular 
aid and attendance. Need for aid and attendance means 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  A Veteran will 
be considered to be in need of regular aid and attendance if 
he or she is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; if the 
Veteran is a patient in a nursing home because of mental or 
physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a) (2009).  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) 
(2009).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a) (2009).

A Veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the Veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a Veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims (Court) has held that it is 
logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

As noted above, the Veteran argues that he is unable to 
perform ADL without the constant aid and assistance of 
another person, primarily as a result of his service-
connected anxiety state, which has been assigned a 100 
percent scheduler evaluation.  (See Veteran's 
representative's October 2009 written argument to VA, pg. 2).  

In February 2009, a VA physician concluded, after a physical 
evaluation of the Veteran and claims files review, that the 
Veteran was in need of the aid and attendance of another 
person and was housebound due to extreme pain caused by 
rheumatoid arthritis, a disability for which service 
connection has not been awarded.  This same VA physician, 
however, failed to provide an opinion as to the effect, if 
any, that the Veteran's service-connected anxiety state, a 
disability that is severe enough to warrant an assignment of 
a 100 percent scheduler evaluation, on his need for the 
regular aid and attendance of another person.  (See February 
2009 VA examination report).  
The Board cannot infer from the lack of a specific mention of 
service-connected disorders that inquiry was made by the 
examiner into what effect, if any, the service-connected 
disorders had upon the Veteran's need of the aid and 
attendance of another.  See generally Verdon v. Brown, 8 Vet. 
App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995) (The 
lack of written findings in a VA examination report may not 
be interpreted as indicative of a lack of such symptoms or 
severity).  

Thus, as it is unclear from the above-cited February 2009 VA 
examination report, as well as the other medical evidence of 
record, the effect, if any, that the service-connected 
anxiety state, currently evaluated as 100 percent disabling, 
has on the Veteran's need for the regular aid and attendance 
of another person or whether it has rendered him "permanently 
bedridden," in determining whether he is entitled to SMC 
based upon the need for the regular aid and attendance of 
another person, the claim must be remanded to the RO/AMC so 
that an addendum to the February 2009 VA examination report 
can be accomplished.  See, 38 C.F.R. § 4.2 (2009) (". . . if 
the [examination] report does not contain sufficient detail, 
it is incumbent on the rating board to return the report as 
inadequate for rating purposes"); Schafrath v. Derwinski, 1 
Vet. App. 589, 594.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will refer the Veteran's 
claims files to the VA examiner who 
examined the Veteran in February 2009, 
or if he is unavailable, to another 
appropriate VA examiner or other 
appropriate health care provider(s) 
(e.g. psychiatrist) to determine 
whether he is in need of regular aid 
and attendance of another person. 


The examiner must be provided with the 
Veteran's claims files, and a copy of 
this remand, and he or she must 
acknowledge receipt and review of these 
materials in any report or reports 
generated as a result of this remand.  

In addressing the opinions requested 
below, the examiner must discuss and 
review all pertinent medical records 
included in the claims files, including 
the February 2009 VA Aid and Attendance 
examination report, containing the 
examiner's conclusion that the Veteran 
was in need of the aid and attendance of 
another person and was housebound due to 
extreme pain caused by rheumatoid 
arthritis, a disability for which service 
connection has not been awarded.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
must be included.

The examiner must provide an opinion to 
the specific questions listed below:  

(a)  Do the Veteran's service-
connected anxiety state (evaluated 
as 100 percent disabling) and 
bilateral fungal infection of the 
feet (evaluated as noncompensably 
disabling) prevent him from 
protecting himself from the hazards 
incident to his environment, keeping 
himself clean and presentable, 
feeding himself due to loss of 
coordination of the upper 
extremities or extreme weakness, 
attending to the wants of nature, or 
render him bedridden, or otherwise 
require the regular aid and 
attendance by another person?  If 
the Veteran requires regular aid and 
attendance of another person due to 
non-service-connected disabilities, 
such as rheumatoid arthritis, the 
examiner should so indicate; 

(b) Do the service-connected 
anxiety state and bilateral fungal 
infection of the feet cause the 
Veteran to be unable to perform 
activities of daily living without 
the regular aid and attendance of 
another person or render him 
"permanently bedridden"?

(d).  If the reviewer determines 
that a current examination is 
required in order to provide a 
reasoned opinion, an examination 
of the Veteran should be 
conducted, to include any 
appropriate tests, and a copy of 
the examination report must be 
associated with the claims files.  
If such an examination is 
conducted, the claims files, and a 
copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated.

2.  If an examination is scheduled, the 
RO/AMC must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the above has been completed, 
the RO/AMC should review the claims 
files and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reviewer report and 
examination report, if any.  If any 
report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the providing health care 
provider for corrective action.

4.  Thereafter, the RO/AMC should re-
adjudicate the claim of entitlement to 
SMC based on the regular aid and 
attendance of another person in light 
of all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to SMC 
based on the regular aid and assistance of another person.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



